The Honorable Kevin Smith State Senator 1609 Coker-Hampton Drive Stuttgart, Arkansas 72160
Dear Senator Smith:
This is in response to your request for an opinion on the distribution of Cache and White River Wildlife Refuge monies received from the federal Department of the Interior. Specifically, you indicate that the Holly Grove School District feels that it has not received a fair distribution of these monies, which flow initially to Monroe County. Your question is whether Monroe County has fairly and proportionally distributed these monies to the Holly Grove School District in accordance with Public Law 95-469 (16 U.S.C. § 715s).
Your question is one of fact. This office is not empowered as a factfinder, and as such is neither equipped nor authorized to make any determinations of fact in this regard. I have, however, enclosed for your review a copy of Op. Att'y Gen. No. 93-175, recently issued by this office, which involves a similar question with regard to the Felsenthal Wildlife Refuge. This opinion cites both the federal statute in question and the federal regulations enforcing it. The allowable methods for distributing these monies are discussed in detail therein, and the federal regulations governing the distribution are enclosed. Opinion 93-174 and its enclosure will hopefully provide guidance to both the county and school district counsel in resolving the issue with regard to the distribution of these monies.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure